Title: From John Quincy Adams to Abigail Smith Adams, 4 November 1807
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear Mother
Washington City 4. Novr: 1807.

Last Evening I had the pleasure of receiving your favour of 25th: ulto: which contained the first information we had received from you or from our children since we left Boston—and for which we began to be very anxious. I am glad to hear that George is so well satisfied with his situation and promises so well—If the french Gentleman will allow him to chatter with him according to his own propensities he will maintain his French at least where it is, and I hope another Summer will get over all the difficulties he will ever have to encounter for the mastery of that Language.—John has been so much more with you and has experienced so much of your tenderness and indulgence, that I am not surprized he should hanker a little for it now and then—But I feel so perfectly easy with regard to the affection and kindness with which he will be treated and such entire Confidence in the Management he will be under, that I am satisfied he will be perfectly reconciled to his situation, and be content with occasionally visiting you on holidays.
We have hitherto been doing as little more than Nothing as imagination can conceive, to form a distinction—The Message advised us to wait for news from abroad before we should do any thing decisive, and the disposition is universal to take the advice— Our friends in Boston were afraid that the measures of Congress would be warlike—I did not expect so myself and I now know from personal observation that the national Representative pulse never has beaten so slow as it does at this time— The Cotton of the South is a great peace-maker. The great Sentiment which appears to me predominating in the minds of Congress-Men at present is the dread of their own valour—Every man seems to tremble least he should do something rash—We feel less than the People do—We shall want a spur more than a rein.
Mr: and Mrs: Cranch called upon us last Sunday—Both very well, with their family—Mrs: Cranch has grown quite fat—I am doing the same thing untill I am afraid of growing lazy too. My wife and child, and all the family we are with are well—We pass’d a couple of days at Baltimore with Mr: & Mrs: Buchanan who are also very well.
Your’s ever affectionately
John Quincy Adams.